Citation Nr: 1718162	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to January 28, 2015.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period since January 28, 2015.

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period since January 28, 2015. 

4.  Entitlement to a rating in excess of 10 percent for tinnitus. 

5.  Entitlement to a rating in excess of 10 percent for colitis. 

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 
7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

8.  Entitlement to a compensable rating for tinea pedis of the bilateral feet. 

9.  Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected disabilities. 

10.  Entitlement to service connection for a liver disability, to include as secondary to the service-connected disabilities and/or exposure to Agent Orange.

11.  Entitlement to service connection for low blood platelets, to include as secondary to the service-connected disabilities.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities. 

13.  Entitlement to an effective date earlier than January 28, 2015, for the assignment of a 10 percent disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to November 1969.  The Appellant has been substituted as the Veteran's surviving spouse for all of the issues currently on appeal.

This case comes before the Board of Veterans' Appeal (Board) on appeal from August 2008 and May 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The August 2008 rating decision, in part, denied the Veteran's claims of entitlement to service connection for a lumbar spine disability, a liver disability, and low blood platelets, and granted service connection for PTSD at an initial 30 percent disability evaluation.

In March 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims folder.

In a March 2011 decision, the Board, in part, remanded the issues of entitlement to an initial rating in excess of 30 percent for PTSD, entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability, entitlement to service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange, and entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability, for additional development.
In July 2014, the Board denied entitlement to an initial rating in excess of 30 percent for PTSD and remanded the issues of service connection for a lumbar spine disability, to include as secondary to a service-connected disability, service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange, and entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability, for additional development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision regarding the denial of entitlement to an initial rating in excess of 30 percent for the PTSD.  

In May 2015, the Board again remanded the issues of entitlement to service connection for a lumbar spine disability, entitlement to service connection for a liver disability, and entitlement to service connection for low blood platelets for additional development.

In the May 2015 rating decision, the RO continued a 10 percent rating for tinnitus, a 10 percent rating for colitis, a 10 percent rating for peripheral neuropathy of the right and left lower extremities, and a compensable rating for tinea pedis of the bilateral feet, and denied entitlement to a TDIU.

The RO also increased the initial rating for the Veteran's service-connected PTSD to a 50 percent evaluation, effective January 28, 2015, and granted an increased 10 percent evaluation for bilateral hearing loss, effective January 28, 2015.

In a June 2015 Notice of Disagreement (NOD), the Veteran, in part, disagreed with the initial 50 percent rating and the assigned effective date of January 28, 2015, for the PTSD.  

The Board notes that although the Veteran's representative characterized the claim as a disagreement with the effective date of the 50 percent rating for PTSD, this was essentially also claim for an initial rating in excess of 30 percent for the period prior to January 28, 2015.  The issues have been characterized accordingly.  

The Board also notes that since the increase from 30 to 50 percent for PTSD and from 0 to 10 percent for bilateral hearing loss disability did not constitute a full grant of the benefits sought, the issues of entitlement to an initial rating in excess of 50 percent for PTSD for the period since January 28, 2015, and entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period since January 28, 2015, remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2016, the Board dismissed the appeal due to the Veteran's death in December 2015.  In January 2017, the Agency of Original Jurisdiction (AOJ) substituted the Appellant as the Veteran's surviving spouse.

The Board observes that since the most recent supplemental statement of the case in August 2015, additional medical evidence was received at the AOJ consisting of VA treatment records from October 2015 and January 2016.  When additional evidence is received by the AOJ prior to the transfer of records to the Board, a supplemental statement of the case will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2016).  The additional evidence is not relevant to the issues currently before the Board.  An additional supplemental statement of the case is not warranted at this time.

Also, the Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016), that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim for a compensable rating for tinea pedis of the bilateral feet, which may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the claim that has been stayed will be resumed.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

2.  Since January 28, 2015, the Veteran's service-connected bilateral hearing loss hearing disability has been manifested by, at worst, Level V hearing in the right ear and Level III hearing in the left ear.

3.  The Veteran's tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

4.  The Veteran's colitis is manifested by moderate symptoms with infrequent exacerbations.
5.  Neuropathy of the right lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve of the right leg.

6.  Neuropathy of the left lower extremity has been manifested by mild incomplete paralysis of the sciatic nerve of the left leg.

7.  The Veteran's lumbar spine disability was not manifested during his active military service or for many years thereafter, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or permanently made worse by his service-connected disabilities.

8.  The Veteran's liver disability was not manifested during his active military service or for many years thereafter, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or permanently made worse by his service-connected disabilities.

9.  The Veteran's low platelets were not manifested during his active military service or for many years thereafter, are not shown to be causally or etiologically related to his active military service, and are not shown to be caused or permanently made worse by his service-connected disabilities.

10.  The Veteran's service-connected disabilities, by themselves, did not preclude him from obtaining and following substantially gainful employment.

11.  The Board granted service connection for a bilateral hearing loss disability in a March 2011 decision.  

12.  In a March 24, 2011, rating decision, the AOJ granted service connection for a bilateral hearing loss disability and assigned a noncompensable disability rating effective January 15, 2008.  

13.  In March 2013, the Veteran submitted a statement that he was hearing poorly. 

14.  In a December 2013 rating decision, the AOJ continued the zero percent evaluation for the Veteran's bilateral hearing loss disability. 

15.  The Veteran did not appeal the December 2013 rating decision.

16.  On January 28, 2015, VA received the Veteran's claim for an increased rating for his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD for the period prior to January 28, 2015, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for an initial rating in excess of 50 percent for PTSD for the period since January 28, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2016). 

3.  The criteria for an evaluation in excess of 10 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.87, Diagnostic Code 6260 (2016).

5.  The criteria for a disability rating in excess of 10 percent for colitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7323 (2016).

6.  The criteria for an evaluation in excess of 10 percent for right lower extremity neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an evaluation in excess of 10 percent for left lower extremity neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

8.  Service connection for a lumbar spine disability, to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

9.  Service connection for a liver disability, to include as secondary to the service-connected disabilities and/or exposure to Agent Orange, is not established.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2016).

10.  Service connection for low blood platelets, to include as secondary to the service-connected disabilities, is not established.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

11.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).

12.  The criteria for an effective date earlier than January 28, 2015, for the assignment of a 10 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters on September 2008, May 2013, and February 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In March 2010, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2) (2016); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
The Veteran was afforded VA examinations.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In evaluating the adequacy of the examination reports, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, the examiner elicited information from the Veteran concerning the functional effects of his disability.  Martinak, 21 Vet. App. at 455-56.  For example, the April 2015 examiner stated that the Veteran had to "lean in with his left ear" to hear people better and that amplification may be needed in a work setting.

In March 2011, July 2014, and May 2015, the Board remanded the Veteran's claims for service connection to provide the Veteran with VA examinations to determine the nature and etiology of his claimed disorders and to obtain the most recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

II.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
A.  PTSD

The Veteran's PTSD was rated 30 percent disabling prior to January 28, 2015, and 50 percent thereafter, pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

During the appeal period, the Veteran's GAF scores have ranged from 44 to 65.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In a November 2007 letter, a private physician noted that the Veteran reported flashbacks, nightmares, and a moderate to severe sleep disorder.  He reported that he had not slept for a full night in 20 years.  He occasionally felt feelings of pain, usually associated with memories of combat in Vietnam.  He had issues with anger management and survivor guilt.  

In a December 2007 private psychological evaluation, the Veteran presented in very appropriate and very clean clothing.  His demeanor was noticeable with respect to anxiety and depression.  The Veteran was currently in a relatively successful marriage and had raised 3 successful daughters.  The Veteran reported that he had slept very poorly and was completely unable to sleep any longer than 4 continuous hours with major emphasis in the final insomnia.  His sleep problems were the resulting consequence of both his PTSD and depression.  He reported experiencing recurrent nightmares that were usually Vietnam related.  He also experienced flashbacks that were relatively infrequent but were intensively felt and experienced through multiple triggers.  Other symptoms included weight loss and gain and a reduced libido.  Under the circumstances, it was obvious that the Veteran did have the wherewithal to continue his daily activities and his attention to personal routines and daily habits with little, if any, deterioration.  His mental content appeared to be significantly demonstrated with compulsivity; however, his judgment and insight were good.  The diagnosis was chronic PTSD, adjustment disorder with anxiety, and depression and alcohol in partial remission.  A GAF score of 50/56 was assigned.  

The Veteran underwent a VA examination in December 2008.  The Veteran reported receiving outpatient treatment for his psychiatric disorder for the past 23 years.  His last psychotherapy visit was "about two weeks ago."  He had not been hospitalized for his mental disorder.  He had completed 3 years of nurse anesthetist training.  The Veteran had been married since 1973 and had 2 daughters.  He also had a daughter from a previous marriage.  He had only seen the daughter once since 1972.  He had a sister who was deceased and another sister who he was estranged from.  He reported that he had a few "buddies."  He belonged to an Evangelical church but his membership was revoked as he did not attend enough.  He was an avid quality deer management advocate and held a social event with other hunters.  There was no history of suicide attempts and no history of violence/assaultiveness.  

On examination, he was neatly groomed and casually dressed.  He was friendly, cooperative, and affable.  He appeared to maximize the negative in his PTSD symptoms reporting and minimize the positive.  His clinical preparation in the interview and reporting of select and various aspects of his history were inconsistent with his symptoms reporting.  His psychomotor activity and speech were unremarkable.  He had a restricted affect and his mood was anxious.  His attention was intact and he was oriented to person, time, and place.  His thought content and thought process were unremarkable.  He had no delusions.  He had above average intelligence and understood the outcome of his behavior.  He did not have sleep impairment or hallucinations.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks.  There was no presence of suicidal or homicidal thoughts.  His impulse control was good.  His appetite and sex drive were good, and his energy level was fair.  His remote, recent, and immediate memory was normal.  His persistent symptoms of increased arousal were difficulty falling asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  He had at least weekly nightmares that were "sometimes every night."  He reported that loud noises could lead to psychological reminder or flashbacks, and that when driving on unfamiliar roads he often had fears of being ambushed.  He noted that he had flashbacks 5 to 6 times a year.  The severity of the flashbacks and the intrusive thoughts were transient in severity.  Physiological reactions were mild in severity.  His ability to talk or converse about his trauma was moderate.  He related that he felt moderate to moderately severe estrangement.  This was a subjective report that appeared to be an over endorsement of symptomatology on his behalf.  He had done well academically, educationally, and professionally.  His current social functioning was quite inconsistent with his subjective reporting of a foreshortened future.  His affect was "pretty good" in spite of his report of a more serious level of restriction.  The Veteran did not return to his class reunion because of his trauma and felt "lonely and isolated" as he reported that it would just be him and his wife if not for his hunting buddies.  He reported having some level of amnesia.  The examiner indicated that the Veteran met the C criteria of PTSD at a level that was mild to moderate.  The Veteran also reported severe hypervigilance.  His concentration and impairment were moderate by his subjective rating.  The examiner indicated that based on psychometric data, the Veteran's degree of severity of his PTSD symptoms was mild to moderate.  He was currently employed as a certified nurse anesthetist and loss no time from work in the past 12 months.  A GAF score of 60 was assigned.  The examiner indicated that the Veteran distinctly exhibited a manner of impression management for his PTSD symptoms.  The examiner determined that the Veteran's symptoms were best described as an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms but with generally satisfactory functioning.

In a January 2009 private psychological evaluation, the treating psychologist noted that "virtually everything that has been reported" in December 2007 for all practical purposes was exactly the way things are now with the notable and significant exception of  the exacerbation of symptoms with the Veteran's PTSD and adjustment disorder.  Regarding his work and recreation, he had now deteriorated to the point where his working was almost sporadic, and his additional difficulty of not being motivated to do much else either recreationally or socially was in and of itself a major symptom of his significant deterioration in terms of adjustment problems.  His affect and mood deviations were also exacerbated to a highly significant degree.  He revealed general anxiety.  His insight was still within reasonably normal limits but his judgment had now become secondary to his difficulty in governing his emotions.  The diagnosis was chronic PTSD, adjustment disorder with mixed anxiety and depression, and alcohol abuse in partial remission.  The psychologist noted that the Veteran was facing severe difficulty not only physically but emotionally.  By just looking at this man, his very appearance had deteriorated to the point of him being a trembling, fearful, severely angry, and frustrated individual with a marked deterioration in his general lifestyle through vocational activity, recreation, or socialization.  The physician also noted that the Veteran was avoiding any activity or person that would arouse recollections of his trauma.  There was also a growing feeling of detachment and avoidance of others including the Veteran's wife.  The Veteran had a new foreshortened sense of future and difficulties with outbursts and anger.  He also had increased self-surveillance and eyeing his environment.  A GAF score of 44/50 was assigned.

Per the March 2011 remand instructions, the Veteran underwent a VA examination in April 2011.  The Veteran reported receiving outpatient mental health treatment with his last visit occurring 3 or 4 months ago.  He was taking Ambien for his sleep difficulties.  The Veteran was married with 3 daughters and 3 grandchildren.  He was in contact with two of his daughters and with all of his grandchildren.  He had a previous marriage that produced a daughter who he had contact with only once since 1972.  He reported being in an Evangelical church but being expelled because of him missing 6 consecutive weeks.  He had a best friend who moved to Texas but he also had a couple of other friends that were in his anesthesia group.  He recently became estranged with his sister as they were having financial issues related to his mother's care.  He was currently employed.  When he was not employed, he stayed at home, read books, went hunting and did some volunteer work for a homeless shelter.  He reported that his physical problems interfered with his other hobbies such as playing golf.  There was no history of suicide attempts or violence/assaultiveness.  His psychosocial functioning appeared to be in the normal range.  On examination, he was appropriately dressed, clean, and casually groomed.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, relaxed, and attentive.  His affect was normal.  He reported that he had been feeling anxious, apprehensive, and worried about his health.  His attention was intact, and he was oriented to person, place, and time.  His thought process and thought content were unremarkable.  He had no delusions.  He understood the outcome of his behavior and had above average intelligence.  The Veteran had sleep impairment as he was able to get to sleep within 30 minutes but he awoke most every night.  He dreamt of people trying to get into the compound and that he had a sword trying to prevent people from getting in.  He had no hallucinations or inappropriate behavior.  He did not have obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  He had good impulse control and possessed the ability to maintain minimum personal hygiene.  There were no problems with activities of daily living.  His recent, immediate, and remote memory were normal.  He had persistent re-experiencing of the traumatic event by having recurrent dreams of the event.  He demonstrated efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also demonstrated efforts to avoid activities, places, or people that arouse recollections of the trauma.  He had a feeling of detachment from others.  He had difficulty falling and staying asleep, and exaggerated startle response.  He was currently employed on a part-time basis as a certified registered nurse anesthetist.  He had not lost any time from work in the past 12 months.  The examiner noted that the Veteran had a diagnosis of PTSD but did not meet the DSM-IV criteria for a sleep disorder or any other DSM-IV mental disorder.  The examiner concluded that the effects of the Veteran's PTSD on occupational and social functioning were best described as an occasional decrease in work efficiency with intermittent periods of inability to perform occupational task due to PTSD signs and symptoms but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  A GAF score of 65 was assigned.

In a statement received in March 2012, the Veteran wrote that his PTSD was manifested by agitation, sleep problems, flashbacks, a sense of guilt, lack of social desire, and fatigue. 

In July 2012, the Veteran stated that he was startled by sudden loud noises.  He was convinced that his life span was short and was chronically tired.  He lacked the energy to participate in activities with other people.

In May 2013, the Veteran wrote that he slept poorly and had nightmares due to his PTSD.  He was suicidal at times. 

In April 2015, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The VA examiner confirmed the diagnosis of PTSD.  The Veteran reported that he had been very active in his fraternal organization, but had reduced his participation due to medical issues.  He had not been employed for the past two years.  However, he was involved in several charities and served on several committees.  The Veteran's PTSD symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintain effective work and social relationships.  The VA examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

The treatment records in the claims file are consistent with those described above.

The Board recognizes the Veteran's assertions regarding the severity of his PTSD. While the Veteran was a nurse anesthetist (CRNA), the record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to assess the severity of his PTSD.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examinations.  The Veteran's assertions are outweighed by the VA examinations of record that were based on in-person interviews with the Veteran, examinations, and the VA examiners' medical expertise.  

The Board finds that the evidence is at least in equipoise that the Veteran was entitled to a 50 percent evaluation for his PTSD for the entire appeal period.  In December 2007, the Veteran was assigned a GAF score of 50/56, which indicates moderate PTSD, which is the symptomatology contemplated under the criteria for a 50 percent evaluation.  The April 2015 VA examiner determined that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, which satisfies the 50 percent criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the evidence is against an evaluation of 70 percent for any point in the appeal period.  The Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.  Throughout the appeal period, the Veteran maintained relationships with family members and his thought process and memory were intact.  At the April 2015 examination, the Veteran indicated that he had been very active in a fraternal organization but had become less active for medical reasons.  He was involved with several charities and served on several committees.  This evidence, combined with the Veteran's GAF scores, does not establish occupational and social impairment with deficiencies in most areas.  Therefore, the weight of the evidence is against a 70 percent evaluation for PTSD at any time during the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

B.  Bilateral Hearing Loss 

In a May 2015 rating decision, the Veteran was granted a 10 percent evaluation for his service-connected bilateral hearing loss disability under Diagnostic Code 6100, effective January 28, 2015.  38 C.F.R. § 4.85.

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

The Veteran was provided with a VA audiometric examination in April 2015, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
70
63
LEFT
25
55
70
70
55

The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in the right ear and 90 percent in the left ear.

These results demonstrate an exceptional pattern of hearing in the right ear, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  Based on Table VI, a hearing level acuity of Level III is assigned to the right ear and Level V based upon Table VIA.  See 38 C.F.R. § 4.86(a).  As the value derived from Table VIA results in a higher numerical evaluation, the Board will use this value to rate the Veteran's bilateral hearing loss disability.  From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the left ear.  When these values are applied to Table VII, the Veteran was entitled to a 10 percent evaluation for his bilateral hearing loss disability pursuant to the provisions of 38 C.F.R. § 4.85.

The treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examination.

The Board has also considered the Veteran's statements regarding the severity of his hearing problems.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examination showed no basis for a rating in excess of 10 percent.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and Martinak.  

As the preponderance of the evidence is against the appeal for an evaluation in excess of 10 percent for the service-connected bilateral hearing loss disability, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Tinnitus 

In January 2015, the Veteran submitted a VA-218940 Form that the AOJ interpreted as an increased rating claim for the Veteran's service-connected disabilities.  In a May 2015 rating decision, the AOJ continued the 10 percent evaluation for tinnitus under Diagnostic Code 6260.  
Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  As such, the Veteran was in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 6260.  38 C.F.R. § 4.87.

In summary, there is no legal entitlement to an initial rating in excess of 10 percent for tinnitus.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disability.  In essence, the Veteran currently has the highest possible schedular rating provided for tinnitus.  Thus, the Board has no alternative but to deny the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  Consequently, a rating in excess of 10 percent for tinnitus is not warranted.  

D.  Colitis 

In January 2015, the Veteran submitted a VA-218940 Form that the AOJ interpreted as an increased rating claim for the Veteran's service-connected disabilities.  In a May 2015 rating decision, the AOJ continued the 10 percent evaluation colitis under Diagnostic Code 7323.  38 C.F.R. § 4.114. 

Diagnostic Code 7323 provides ratings for ulcerative colitis.  Moderate ulcerative colitis, with infrequent exacerbations, is rated 10 percent disabling.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  38 C.F.R. 
§ 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In April 2015, the Veteran was afforded a VA intestinal conditions examination.  The VA examiner confirmed the diagnosis of colitis.  The Veteran reported no significant problems with colitis and endorsed occasional diarrhea.  His colitis did not require continuous medication or surgical treatment.  There were no symptom episodes, attacks, exacerbations, weight loss, malnutrition, or tumors associated with the Veteran's colitis.  

The treatment records do not provide any evidence contrary to that obtained at the VA examination.

The Board recognizes the Veteran's assertions regarding the severity of his colitis. While the Veteran was a CRNA, the record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to assess the severity of his colitis.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examination.  The Veteran's assertions are outweighed by the VA examination of record that was based on an in-person interview with the Veteran, examination, and the VA examiner's medical expertise.  Additionally, at the April 2015 VA examination, the Veteran only endorsed occasional diarrhea, which does not warrant an increased evaluation for colitis.

The Board finds that the Veteran's colitis was moderate as it was manifested by occasional diarrhea.  The Veteran denied symptoms of episodes, attacks, exacerbations, weight loss, and malnutrition.  A rating of 10 percent is warranted for moderate ulcerative colitis, with infrequent exacerbations.  The Board finds that a 10 percent rating is the most appropriate rating for the service-connected disability, and a rating in excess of 10 percent for colitis is denied.  38 C.F.R. 
§ 4.114, Diagnostic Code 7323.

E.  Peripheral Neuropathy of the Bilateral Lower Extremities

In a May 2015 rating decision, the AOJ continued the 10 percent evaluations for the Veteran's peripheral neuropathy of the bilateral lower extremities under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

The Veteran's service-connected neuropathy of the right and left lower extremities are currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In June 2014, the Veteran was afforded a VA examination to determine the severity of his neuropathy.  The VA examiner confirmed the diagnosis of diabetic neuropathy of the lower extremities.  The Veteran reported minimal discomfort and significant numbness.  He wore built-in pads in his shoes and noticed a burning sensation in his feet.  The VA examiner evaluated the Veteran's pain of the bilateral lower extremities as intermittent and mild.  He also had mild paresthesias and/or dysesthesias and numbness of the bilateral lower extremities.  Strength testing was normal.  His reflexes, vibration sensation, and cold sensation were decreased.  There was no muscle atrophy.  However, there was hair loss on the feet.  There was mild incomplete paralysis of the bilateral sciatic nerves.  His neuropathy did not impact his ability to work.

The treatment records do not provide any evidence contrary to that obtained at the VA examination.

As stated previously, the Veteran was receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve of his left and right lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

In determining the degree of neurologic impairment, the Board has considered the guidance contained in 38 C.F.R. §§ 4.120, 4.123, 4.124 and 4.124(a).  As instructed in section 4.120, there is an obligation to rate by comparison.  Here, the nerves have been identified, and there is lay and medical evidence of pain and sensory disturbance.  However, the pain is not excruciating, the reflexes are not lost and there is no muscle atrophy.  (Compare 4.123 with 4.124).  Based upon the lay and clinical findings, the neuropathy of both legs is manifested primarily by decreased sensation and pain.  

The Veteran's bilateral neuropathy was evaluated as mild.  His symptoms were characterized by mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  

The Board recognizes the Veteran's assertions regarding the severity of his neuropathy. While the Veteran was a CRNA, the record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to assess the severity of his neuropathy.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examination.  The Veteran's assertions are outweighed by the VA examination of record that was based on an in-person interview with the Veteran, examination, and the VA examiner's medical expertise. 

Based on the forgoing the Veteran was not entitled to higher evaluations for his peripheral neuropathy of the bilateral lower extremities.  See 38 C.F.R. § 4.124.  

III.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).


A.  Back 

The appellant seeks service connection for a lumbar spine disability, to include as secondary to the service-connected disabilities.

In April 2011, the Veteran was afforded a VA spine examination.  The VA examiner diagnosed mechanical low back strain with L4-5 disc disease.  The Veteran reported minimal pain on a monthly basis in his lower back.  He experienced flare-ups that occurred with lifting and lasted for 48 hours.  The Veteran underwent chiropractic therapy 4 to 6 times per year.  The VA examiner noted that there were no complaints regarding back pain in the service treatment records.  He acknowledged the Veteran's assertion that he injured his back while lifting causalities in service.  However, the Veteran's post-service treatment records showed that the Veteran injured his back while he was working as an anesthetist.  The VA examiner concluded that it was less likely than not that the Veteran's current back disability was related to service.  He cited the silence in the service treatment records regarding the Veteran's back pain and the delayed onset of back pain many years after service as support for the conclusion.

In September 2014, VA obtained an addendum medical opinion regarding the nature and etiology of the Veteran's back disability.  The VA examiner wrote that there was no valid or reliable evidence that would support the contention that the Veteran's back disability was caused by his service-connected colitis or tinea pedis.  There was also no reasoning to support aggravation of the Veteran's back disability beyond its natural progression by his service-connected colitis and tinea pedis. 

There are no positive nexus opinions of record.

The Board recognizes the Veteran's assertions regarding the etiology of his back disability.  While the Veteran was a CRNA, the record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to assess the nature and etiology of his back disability.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examination and addendum medical opinion.  The Veteran's assertions are outweighed by the VA examination and addendum medical opinion of record that were based on an in-person interview with the Veteran, examination, and the VA examiner's medical expertise.  The VA examiners considered the Veteran's statements, but ultimately found that the Veteran's current liver disability was not related to his service-connected disabilities or active service.  Thus, as previously stated, the most probative evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  

B.  Liver

The appellant seeks service connection for a liver disability, to include as secondary to the service-connected disabilities and/or exposure to Agent Orange.  The Veteran testified that his liver failure was due to a hospitalization that he had in Vietnam where he had an elevated fever.  He developed jaundice or yellowness.

Although the Veteran was exposed to herbicide agents, liver disease/non-alcoholic steatohepatitis are not diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

In this regard, in May 2009, S.G., a friend during service, wrote that the Veteran looked jaundiced and lost a lot of weight during service.  

In April 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his liver disability.  The VA examiner diagnosed liver disease/non-alcoholic steatohepatitis.  The Veteran indicated that his gastrointestinal specialists did not know the etiology of his liver disability.  The VA examiner could not find any commentary in the Veteran's service treatment records regarding jaundice, but acknowledged the Veteran's reports of jaundice in service.  He continued that since there was no testing done, it was impossible to determine whether the Veteran actually had hepatitis in service.  The VA examiner opined that it was less likely than not that the Veteran's liver disease was due to service or exposure to Agent Orange as there was no documentation in the literature to support a nexus.  He continued that there was no evidence regarding aggravation and that it was less likely than not that the liver disability was related to any service-connected disability as there was no "valid medical reasoning" to support a relationship.

In September 2014, VA obtained an addendum medical opinion regarding the nature and etiology of the Veteran's liver disability.  The VA examiner opined that tinea pedis did not cause the Veteran's liver disease.  However, it was unknown whether treatment for foot fungus caused any liver abnormalities.  The VA examiner reiterated that the Veteran's specialty physicians were unsure of the etiology of the Veteran's liver disability.  He elaborated that there was no easy way to determine true aggravation as the Veteran's many other medical comorbidities clouded the issue.

There are no positive nexus opinions of record.
The Board recognizes the Veteran's assertions regarding the etiology of his liver disability.  While the Veteran was a CRNA, the record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to assess the nature and etiology of his liver disability.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examination and addendum medical opinion.  The Veteran's assertions are outweighed by the VA examination and addendum medical opinion of record that were based on an in-person interview with the Veteran, examination, and the VA examiners' medical expertise.   The VA examiners considered the Veteran's statements, but ultimately found that the Veteran's current liver disability was not related to his service-connected disabilities or active service.  Thus, as previously stated, the most probative evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  

C.  Platelets

The appellant seeks service connection for low blood platelets, to include as secondary to the service-connected disabilities.

In May 2009, S.G., a friend during service, wrote that the Veteran looked jaundiced and lost a lot of weight during service.  

The Veteran testified his low platelets were due to a hospitalization that he had in Vietnam where he had an elevated fever.  He developed jaundice or yellowness.
The evidence establishes that the Veteran was stationed in Vietnam during his active military service.
In April 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his low blood platelets.  The Veteran had 2 bone marrow biopsies that mentioned thrombocytopenia and certain types of anemia.  The VA examiner could not find any reasoning with valid medical resources to support a relationship between thrombocytopenia and service or the Veteran's service-connected disability.  The VA examiner asked the Veteran what his hematologist said regarding the etiology of his blood disorder.  The Veteran indicated that his hematologist did not know what caused his blood disorder.  The VA examiner indicated that the Veteran's blood disorder did not have its onset in service and was not otherwise related to active duty.  The examiner determined that PTSD, diabetes, hearing loss, tinnitus do not cause low platelets.

In September 2014, VA obtained an addendum medical opinion regarding the nature and etiology of the Veteran's low platelets.  The VA examiner opined that tinea pedis did not cause the Veteran's low platelets.  The examiner reiterated that the Veteran's specialty physicians were unsure of the etiology of the Veteran's low platelets.  He elaborated that there was no way to determine true aggravation as the Veteran's many other medical comorbidities clouded the issue.

There are no positive nexus opinions of record.

The Board recognizes the Veteran's assertions regarding the etiology of his low platelets.  While the Veteran was a CRNA, the record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to assess the nature and etiology of his low platelets.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examination and addendum medical opinion.  The Veteran's assertions are outweighed by the VA examination and addendum medical opinion of record that were based on an in-person interview with the Veteran, examination, and the VA examiners' medical expertise.  The VA examiners considered the Veteran's statements, but ultimately found that the Veteran's current low platelets were not related to his service-connected disabilities or his active service.  Thus, as previously stated, the most probative evidence of record is against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  

IV.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On January 28, 2015, the AOJ received the Veteran's claim for a TDIU.  At the time of his claim, the Veteran was service-connected for:  PTSD rated as 50 percent disabling; type II diabetes mellitus with erectile dysfunction rated as 20 percent disabling; tinnitus rated as 10 percent disabling; colitis rated as 10 percent disabling; peripheral neuropathy of the right and left lower extremities each rated as 10 percent disabling; bilateral hearing loss rated as 10 percent disabling; and, tinea pedis rated as zero percent disabling.  The Veteran's combined disability rating for the appeal period was 80 percent.  

The Veteran was last employed in March 2013.

In June 2014, the Veteran was afforded VA examinations to determine the severity of his type II diabetes mellitus and bilateral peripheral neuropathy of the lower extremities.  The Veteran visited his diabetic care provider less than 2 times per month.  His type II diabetes mellitus caused erectile dysfunction.  However, the Veteran's type II diabetes mellitus did not impact his ability to work.  With regard to the Veteran's bilateral peripheral neuropathy of the lower extremities, there was mild incomplete paralysis of the bilateral sciatic nerve.  His neuropathy did not impact his ability to work.

In April 2015, the Veteran was afforded VA examinations to determine the severity of his colitis, tinea pedis, bilateral hearing loss disability, tinnitus, and PTSD.  His colitis was productive of occasional diarrhea and did not impact his ability to work.  Tinea pedis did not affect the Veteran's employability.

With regard to PTSD, the VA examiner found that the Veteran's PTSD would not render him incapable of obtaining substantially gainful employment - physical or sedentary.  PTSD did not preclude the Veteran from sedentary or physically demanding jobs.

The VA examiner concluded that the Veteran's hearing loss and tinnitus was not a barrier to a wide range of employment settings.  However, noisy environments, non-face-to-face communications, and monitoring high pitched sounds, such as medical equipment, were problematic.  The VA examiner acknowledged that the Veteran was trained in anesthesiology, and that hearing loss and tinnitus would make it difficult for him to continue in that particular occupation.  The VA examiner concluded that the bilateral hearing loss disability and tinnitus did not prevent the Veteran from working in an office setting and in physically demanding jobs.

The evidence shows that the Veteran's service-connected disabilities did not preclude him from maintaining substantially gainful employment.  The preponderance of the evidence is against the Veteran's claim for a TDIU.  

The Board recognizes the Veteran's assertions regarding the impact of his service-connected disabilities on his ability to maintain substantially gainful employment.  While the Veteran was a CRNA, the record does not show, nor did the Veteran contend, that he had specialized education, training, or experience that would qualify him to assess the impact of his service-connected disabilities on his ability to maintain substantially gainful employment.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examination and addendum medical opinion.  The VA examiners considered the Veteran's statements, but ultimately found that the Veteran's service-connected disabilities did not preclude him from maintaining substantially gainful employment.  Thus, as previously stated, the most probative evidence of record is against the Veteran's claim.  

In sum, the preponderance of the evidence shows that the Veteran was not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  As a consequence, entitlement to a TDIU is not warranted, and the benefit of the doubt rule is not for application in resolution of the appeal.

V.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than January 28, 2015, for the assignment of a 10 percent disability rating for bilateral hearing loss. Having carefully considered his contentions in light of the record and the applicable law, the Board must deny the appeal.  

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).
VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o) (1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

Three possible dates may be assigned depending on the facts of a case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o) (2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199. The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b) (2).

The Board granted service connection for a bilateral hearing loss disability in a March 2011 decision.  The AOJ implemented the Board's decision in a March 24, 2011, rating decision and assigned a noncompensable disability rating effective January 15, 2008.  In March 2013, the Veteran submitted a statement that he was hearing poorly. 

In November 2013, the Veteran was afforded a VA audiometric examination to determine the severity of his bilateral hearing loss disability.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
55
60
70
56
LEFT
25
50
65
70
53

The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 90 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row II, the left ear, with column II, the right ear.

In a December 2013 rating decision, the AOJ continued the zero percent evaluation for the Veteran's bilateral hearing loss disability. 

On January 28, 2015, VA received the Veterans VA 21-8940 Form.  The AOJ developed the application as a claim for increased evaluations for the Veteran's service-connected disabilities and a TDIU.  In a May 2015 rating decision, the AOJ granted a 10 percent evaluation for a bilateral hearing loss disability effective January 28, 2015.

As noted above, the law provides that the effective date of the award of an evaluation based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Although the Veteran submitted a claim for increase in March 2013, that claim was denied by the AOJ and he did not appeal the denial; that decision is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.

The Board has reviewed the record in an attempt to find any evidence supporting an earlier effective date.  In particular, the Board has reviewed the claims file for any informal claims - any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  However, the claims file reflects no communication prior to the January 28, 2015, claim.  The Board also has considered whether any medical evidence may provide a basis for the assignment of an earlier effective date.  However, the claims file does not contain any medical evidence received by VA prior to the January 28, 2015, claim.  
Under the law, the Veteran's January 28, 2015, claim, which expressed his intent to apply for an increased disability rating, represents the earliest possible basis for assigning an effective date.  38 C.F.R. § 3.155.  Accordingly, the claim for entitlement to an effective date earlier than January 28, 2015, for the assignment of a 10 percent disability rating for bilateral hearing loss must be denied.


ORDER

An initial rating of 50 percent, but no higher, for PTSD for the period prior to January 28, 2015, is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD for the period since January 28, 2015, is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period since January 28, 2015, is denied. 
Entitlement to a rating in excess of 10 percent for tinnitus is denied. 

Entitlement to a rating in excess of 10 percent for colitis is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected disabilities, is denied. 

Entitlement to service connection for a liver disability, to include as secondary to the service-connected disabilities and/or exposure to Agent Orange, is denied.

Entitlement to service connection for low blood platelets, to include as secondary to the service-connected disabilities, is denied.

Entitlement to a TDIU is denied. 

Entitlement to an effective date earlier than January 28, 2015, for the assignment of a 10 percent disability rating for bilateral hearing loss is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


